Per Curiam.
There was ample evidence to support the verdict. Indeed, no question is raised as to the sufficiency of the evidence. The *128assignments of error brought forward in defendant’s brief, referred to below, relate solely to the charge.
Assignments 2, 3, 4, 5, 7 and 8, based on exceptions of like number, are directed to designated portions of the charge. Assignment 9, based on Exception 9, is directed to the failure of the court to instruct the jury as set out in this exception and assignment. Assignments 11, 12, and 13 are not supported by exceptions; hence, no question of law is presented thereby. Rigsbee v. Perkins, 242 N.C. 502, 87 S.E. 2d 926; S. v. Britt, 225 N.C. 364, 34 S.E. 2d 408.
Careful consideration of each of defendant’s assignments fails to disclose prejudicial error; for the charge, when read as a composite whole, indicates clearly that the applicable principles of law were presented in such manner as to leave no reasonable ground to believe that the jury was misinformed or misled. Hence, defendant’s assignments are overruled.
No error.
PARKER, J., not sitting.